Fancheb, J.
It seems to be a settled principle, that, where two tribunals have concurrent jurisdiction, the one which first obtains jurisdiction of the parties, and of the subject-matter, has the right to determine the controversy, and do justice to all concerned. Sherry v. Bacon, 10 How. 58; Ex parte Robinson, 6 McLean, 355; Smith v. McIvers, 9 Wheat. 532. It is also well settled, that a court of competent jurisdiction of this State has power to enjoin a party to an action pending before it from interpleading an adverse party in a foreign tribunal, relative to the same controversy. Field v. Holbrook, 3 Abb. Pr. 377; Portlantington v. Sounby, 3 Mylne & Keene, 104; High on Injunctions, 39, 57-60; Derien v. Foote, 4 Anen, 545; Vail v. Knapp, 49 Barb. 299; Great Falls, etc. v. Worcester, 33 N. H. 470. All parties concerned are before the court in this action, and all questions touching the controversy between *17them are raised by the pleadings therein. But a further principle is involved in this case, which is, will the courts of this State stay a defendant, who is a non-resident, from prosecuting his action in the forum of his own residence ? If a stay is proper, should not the application for it be made in the forum, where the action is pending F Whenever one party is liable to another, in consequence of contract, trust, or mala fides, equity gives to the court jurisdiction wherever the person of the defendant may be found, and this principle has been applied even where the subject of the action was situated in a foreign State. Massie v. Walls, 6 Cranch, 148; De Kryn v. Watkins, 3 Sand. Ch. 185; Mitchell v. Brune, 2 Paige, 616; Williams v. Fitzhugh, 37 N. Y. 450. Yet, in the last-named case, Woodbxjj?]?, J., said (p. 451): “It would be a novelty to hold that a plaintiff could not prosecute and maintain his affirmative right in this State, because he was asserting those rights for his protection, in defending a prosecution by Ms adversary in another jurisdiction.” If that sentence correctly states the law, then there is no reason why the appellants, in this action, cannot affirmatively maintain a prosecution in Maryland, where they reside, upon the policies held by them, because they are, for their protection, defending this action in a court of this State. ' It would be no bar to a prosecution in Maryland, that the appellants brought an action in this State for the same cause. Much less can it be held a bar to an action in Maryland, that the appellants are defending their rights in an action brought here by other parties. It is not in accordance with interjudicial comity, to compel a non-resident defendant, who has been required to yield to the jurisdiction of an alien court, to abstain from resorting to his own tribunals. In Hammond v. Baker, 3 Sandf. 704/ it was held, that where a plaintiff in an action in this State commenced, afterward, an action for the same cause in a foreign court, he could not be here restrained from prosecuting the latter suit. It was said, the court in the foreign State would control parties before it, so as to prevent wrong and oppression, although the court here might interfere, so far as to compel the plaintiff to suspend his action there or here. Wherever a remedy is sought, it is to be administered according to the lex fori, and such relief is given as the laws of the State allow where the action is brought. Story’s Confl. of Laws, § 571. In construing contracts, courts are governed bythe fes loci ; but, in respect to remedies, they must be pursued according to the law of the forum. *18It may be, that the appellants have remedies in Maryland, in actions upon the policies, which they cannot have in this State, and there does not seem to be any sufficient reason why the court here should deprive them of such remedies, or undertake to restrain them from prosecuting their action in the courts of the State where they reside. If such restraint is proper, the courts there can enforce it. The order appealed from should be reversed, with cosfs.
Brady, J., concurred.
• Order reversed.